DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 5-9, 13-15 and 25 have been considered but are moot because the amended limitations, in particular “acquire a distance from the camera to the object by converting two-dimensional coordinates of the camera into coordinates on a real space by using information on a position and a direction of the camera” are now being taught by the newly present art of Kim US PG-Pub(US 20140078263 A1). Please see updated 103 rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 6, 8, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US PG-Pub (US 20170053409 A1) in view of Chaudhry et al. US PG-Pub (US 20180012463 A1) in view of Kim US PG-Pub(US 20140078263 A1).
Regarding Claim 1, Yamamoto teaches an object feature extraction device comprising: at least one memory storing instructions; and at least one processor configured to execute the instructions to: detect an object from an image captured by a camera(¶[0034], The object detecting/tracking unit 302 performs processing for detecting an object from an image acquired from the image capturing unit 301.), and generate area information indicating an area where the object is present(¶[0034], The object detecting/tracking unit 302 utilizes the classifier to acquire positional coordinates and size information of an object in the image acquired from the image capturing unit 301 for detection processing. The object detecting/tracking unit 302 may perform the same processing for detecting the position and size of a region of the object.), 
and resolution information indicating the distance from the camera to the object([0046] For example, in a case where an object facing to the front is imaged for a long period of time, front feature amounts are continuously acquired, which results in stable feature amounts. Thus, the reliability of the front feature amounts is higher than the reliabilities of other feature amounts. When a human figure facing to the right approaches to the camera and is imaged largely, a high-resolution and high quality feature amount of the right orientation can be acquired. Thus, the reliability for the right orientation is higher than the reliabilities of the other feature amounts. Conversely, when an object faces to the back instantly or faces to the back at a position far away from the camera, an instable and low quality feature ; extract, from the image within an area defined by the area information, a primary feature of the object; and extract, from the image within the area defined by the area information, an object feature, indicating a pattern or a texture of the object, by separably adding the resolution information to the primary feature.
extract, from the image within an area defined by the area information, a primary feature (¶[0037] The feature amount extracting unit 303 extracts a feature amount of an object from a target region in an image based on the positional coordinates of the object included in the object information. A feature amount of an object may be a color, a brightness, or an edge, for example, extracted from a target region.).
and extract, from the image within the area defined by the area information an object feature, indicating a pattern or a texture of the object ([0034], It should be understood that the method for detecting an object by the object detecting/tracking unit 302 is not limited to use of the classifier but may be processing for detecting an object from an image. For example, pattern matching may be applied to detect an object from an image. [0039] The feature amount extracting unit 303 may extract a feature amount by using a Local Binary Pattern (LBP) feature amount or a Histograms of Oriented Gradients (HOG) feature amount being a shape feature or a texture feature extracted by using a Gabor filter or a Schmid filter)
Yamamoto doesn’t explicitly teach separably adding the resolution information to the primary feature. 
Chaudhry teaches separably adding the resolution information to the primary feature (¶[0202] In some implementations, the server system 508 stores raw or compressed video data (e.g., in a video 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yamamoto with Chaudhry in order to obtain the resolution of the primary feature and store it into the database. One skilled in the art would have been motivated to modify Yamamoto in this manner in order to accurately identify and categorize meaningful segments of a video stream. (Chaudhry, ¶[0004])
Yamamoto and Chaudhry do not explicitly teach acquire a distance from the camera to the object by converting two-dimensional coordinates of the camera into coordinates on a real space by using information on a position and a direction of the camera. 
Kim teaches acquire a distance from the camera to the object([0056] The information extraction unit 540 extracts 2D coordinate information of the object based on a pan/tilt angle of the PTZ camera 500, and extracts height information of the object from the 3D image. Further, the information extraction unit 540 extracts distance information between the PTZ camera 500 and the object based on a zoom scale of the PTZ camera 500 itself.) by converting two-dimensional coordinates of the camera into coordinates on a real space by using information on a position and a direction of the camera. (¶[0060] Since the plurality of PTZ cameras including the PTZ camera 500 may be linked through the network 55, the monitoring system 50 using the 3D information of the images can transmit the 3D image that is converted by the image conversion unit 530, the 2D coordinate information extracted by the information extraction unit 540, the height information, and the distance information to other PTZ cameras through the network 55, together with the camera parameters. The monitoring system 50 may also calculate the distance between the object and the PTZ camera 500 through calculating a camera focus length and a zoom scale, track the object through exchanging the information in real time with the other PTZ cameras, process the 2D images acquired through the plurality of PTZ cameras as stereoscopic images in the PTZ camera 500, and retransmit the distance and height information of the object to the other PTZ cameras to track the object. The examiner interprets that the prior art is taking the two-dimensional coordinates and converting them based on the position and direction of the camera in order to track the distance between the object and the camera system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yamamoto and Chaundry with Kim in order to convert 2d coordinates of a camera system to track the distance between object and camera. One skilled in the art would have been motivated to modify Yamamoto and Chaundry in this manner in order to monitor and track the moving object more accurately using the coordinates of the moving object. (Kim, ¶[0012])
Regarding Claim 5, the combination of Yamamoto, Chaudhry and Kim teaches the object feature extraction device according to claim 1, where Yamamoto further teaches wherein the at least one processor is further configured to make the object feature consist of likelihoods output by a discriminator for a plurality of subareas included in the image within the area defined by the area information, the discriminator being learned for each distance indicated by the resolution information. (¶[0042] The category determining unit 306 determines the feature identification category from the type of the classifier utilized by the feature amount extracting unit 303. For example, the category determining unit 306 may determine that the feature identification category is the presence/absence of a beard in a case where a classifier for detecting the presence/absence of a beard is utilized. The category determining unit 306 provides the acquired discrimination result of the feature identification category to the feature amount updating unit 307. The category determining unit based on the output for the type of classifier used by the feature amount extraction unit will be able to determine which feature from the image falls in which category. [0049] The object identifying unit 310 reads out feature amounts from the feature amount managing unit 308, calculates a distance between objects (inter-object distance) to acquire a similarity, and identification is performed based on the similarity. The inter-object distance may be calculated by learning Euclid distance or Mahalanobis distance in advance.).
Regarding Claim 6, the combination of Yamamoto, Chaudhry and Kim teaches the object feature extraction device according to claim 1, where Yamamoto further teaches wherein the at least one processor is further configured to: determine by comparing object features from time series of images within areas defined by the area information, an identical object between images of different points of time(¶[0033], The image capturing unit 301 is configured to sequentially acquire images (image data) captured at predetermined time intervals by the imaging apparatuses 101 to 103 each having a lens and an imaging sensor and provide them to the object detecting/tracking unit 302. The images obtained by the object detecting/tracking unit are time series images. ¶[0049] The object identifying unit 310 reads out feature amounts from the feature amount managing unit 308, calculates a distance between objects (inter-object distance) to acquire a similarity, and identification is performed based on the similarity. The object identifying unit will compare the features obtained from the feature amount managing unit and will determine if the objects are identical.)
and generate and output a tracking identifier to identify the identical object (¶[0065], As a result of the comparison, the object identifying unit 310 may manage information regarding identified objects by changing the ID of the object to the identified ID in the object information managing unit configured to manage information regarding the identified object. If the identified objects are the same the object identifying unit will update the tracking ID of the object.);
group the primary feature calculated by the feature extraction means based on the area information, the resolution information, and the tracking identifier (¶[0059] Here, referring to FIG. 5 and FIG. 6, which will be described below, a track ID is identification information added to one object (or one human figure). For example, the object detecting/tracking unit 302 adds identification information to each detected object. A camera ID is identification information by which an imaging apparatus is identifiable. The term “score” refers to a similarity between objects. Fig. 6, shows the object being grouped by region, tracking id and reliability by feature category. The reliability is calculated by resolution of the target region of the object.).estimate an original feature based on the primary feature, learning how a value of the estimated original feature varies with resolution, and feedback a learning result to the feature extraction means (¶[0045] The reliability calculating unit 309 defines the reliability for each attribute element and calculates it based on the total number of frames (or number of frames) used for calculating a feature amount or the resolution of a region (target region) of the object from which the feature amount is extracted. The reliability calculating unit 309 may calculate the reliability based on both of the total number of frames (or number of frames) from which the feature amount is calculated and the resolution of the target region. The reliability calculating unit will calculate the reliability of the feature based on resolution of the target region. ¶[0046], The reliability calculating unit 309 may cumulatively calculate the reliabilities to gradually increase the reliability or may re-calculate the reliability every time and keep low reliability if every calculated reliability is low. Here, as the number of frames increases, the reliability increases because more information can be collected. As the resolution increases, the reliability increases. As the reliability unit processes more frames the reliability increases and it is determined that if the resolution of the feature increases in the image then the reliability also increases.). 
Regarding Claim 8, Yamamoto teaches an intelligent imaging device (Fig. 1) comprising: at least an imaging device (Fig. 1, ¶[0020], The information processing system includes a plurality of imaging apparatuses (cameras) 101, 102, and 103 and an object identification apparatus 105.);
at least one memory storing instructions (¶[0024] The ROM 202 is a non-volatile memory and may store a program and data necessary for executing a process based on the program by the CPU 201.);and at least one processor configured to execute the instructions to (Fig. 2, ¶[0023] The CPU 201 executes a command in accordance with a program stored in the ROM 202 or the RAM 203.);
detect an object from an image captured by a camera(¶[0034], The object detecting/tracking unit 302 performs processing for detecting an object from an image acquired from the image capturing unit 301.),and generate area information and resolution information, the area information indicating an area where the object is present, the resolution information pertaining to resolution of the object (¶[0034], The object detecting/tracking unit 302 utilizes the classifier to acquire positional coordinates and size information of an object in the image acquired from the image capturing unit 301 for detection processing. The object detecting/tracking unit 302 may perform the same processing for detecting the position and size of a region of the object. ¶[0045], the reliability calculating unit 309 defines the reliability for each attribute element and calculates it based on the total number of frames (or number of frames) used for calculating a feature amount or the resolution of a region (target region) of the object from which the feature amount is extracted. The reliability calculating unit will generate the resolution information of the region consisting of the object); 
the resolution information indicating the distance from a camera to the object(([0046] For example, in a case where an object facing to the front is imaged for a long period of time, front feature amounts are continuously acquired, which results in stable feature amounts. Thus, the reliability of the front feature amounts is higher than the reliabilities of other feature amounts. When a human figure facing to the right approaches to the camera and is imaged largely, a high-resolution and high quality feature amount of the right orientation can be acquired. Thus, the reliability for the right orientation is higher than the reliabilities of the other feature amounts. Conversely, when an object faces to the back instantly or faces to the back at a position far away from the camera, an instable and low quality feature amount can be acquired. Thus, the reliability for the back orientation is lower than the reliabilities of the other feature amounts. The examiner interprets that the closer the object is to the camera the resolution of the human is higher than if a person is far away from the camera.)and extract, from the image within an area defined by the area information, a primary feature indicating a feature of the object in consideration of the resolution information (¶[0037] The feature amount extracting unit 303 extracts a feature amount of an object from a target region in an image based on the positional coordinates of the object included in the object information. A feature amount of an object may be a color, a brightness, or an edge, for example, extracted from a target region. ). extract, from the image within the area defined by the area information, an object feature, indicating a pattern or a texture of the object ([0034], It should be understood that the method for detecting an object by the object detecting/tracking unit 302 is not limited to use of the classifier but may be processing for detecting an object from an image. For example, pattern matching may be applied to detect an object from an image. [0039] The feature amount extracting unit 303 may extract a feature amount by using a Local Binary Pattern (LBP) feature amount or a Histograms of Oriented Gradients (HOG) feature amount being a shape feature or a texture feature extracted by using a Gabor filter or a Schmid filter)
Yamamoto doesn’t explicitly teach separably adding the resolution information to the primary feature. 
Chaudhry teaches separably adding the resolution information to the primary feature (¶[0202] In some implementations, the server system 508 stores raw or compressed video data (e.g., in a video and source data database 1106), event categorization models (e.g., in an event categorization model database 1108), and event masks and other event metadata (e.g., in an event data and event mask database 1110) for each of the video sources 522. In some implementations, the video data is stored at one or more display resolutions such as 480p, 780p, 1080 i, 1080p, and the like. [0354] In some implementations, the analyzing includes: (1) determining that the image includes a potential instance of a person by analyzing the image at a first resolution; (2) in accordance with the determination that the image includes the potential instance, denoting a region around the potential instance, where the area of the region is less than the area of the image; (3) determining whether the region includes an instance of the person by analyzing the region at a second resolution, greater than the first resolution; and (4) in accordance with a determination that the region includes the instance of the person, determining that the image includes the person. The examiner interprets that the prior art is storing the resolution information of the person extracted from the video feed in a database for later comparison.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yamamoto with Chaudhry in order to obtain the resolution of the primary feature and store it into the database. One skilled in the art would have been motivated to modify Yamamoto in this manner in order to accurately identify and categorize meaningful segments of a video stream. (Chaudhry, ¶[0004])
Yamamoto and Chaudhry do not explicitly teach acquire a distance from the camera to the object by converting two-dimensional coordinates of the camera into coordinates on a real space by using information on a position and a direction of the camera. 
Kim teaches acquire a distance from the camera to the object([0056] The information extraction unit 540 extracts 2D coordinate information of the object based on a pan/tilt angle of the PTZ camera 500, and extracts height information of the object from the 3D image. Further, the information extraction unit 540 extracts distance information between the PTZ camera 500 and the object based on a zoom scale of the PTZ camera 500 itself.) by converting two-dimensional coordinates of the camera into coordinates on a real space by using information on a position and a direction of the camera. (¶[0060] Since the plurality of PTZ cameras including the PTZ camera 500 may be linked through the network 55, the monitoring system 50 using the 3D information of the images can transmit the 3D image that is converted by the image conversion unit 530, the 2D coordinate information extracted by the information extraction unit 540, the height information, and the distance information to other PTZ cameras through the network 55, together with the camera parameters. The monitoring system 50 may also calculate the distance between the object and the PTZ camera 500 through calculating a camera focus length and a zoom scale, track the object through exchanging the information in real time with the other PTZ cameras, process the 2D images acquired through the plurality of PTZ cameras as stereoscopic images in the PTZ camera 500, and retransmit the distance and height information of the object to the other PTZ cameras to track the object. The examiner interprets that the prior art is taking the two-dimensional coordinates and converting them based on the position and direction of the camera in order to track the distance between the object and the camera system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yamamoto and Chaundry with Kim in order to convert 2d coordinates of a camera system to track the distance between object and camera. One skilled in the art would have been motivated to modify Yamamoto and Chaundry in this manner in order to monitor and track the moving object more accurately using the coordinates of the moving object. (Kim, ¶[0012])
Regarding Claim 9, Yamamoto teaches an object feature extraction method (Fig. 7) comprising: 
detecting an object from an image captured by a camera (¶[0034], The object detecting/tracking unit 302 performs processing for detecting an object from an image acquired from the image capturing unit 301.),
and generate area information indicating an area where the object is present(¶[0034], The object detecting/tracking unit 302 utilizes the classifier to acquire positional coordinates and size information of an object in the image acquired from the image capturing unit 301 for detection processing. The object detecting/tracking unit 302 may perform the same processing for detecting the position and size of a region of the object.), and resolution information pertaining to resolution of the object (¶[0045], the reliability calculating unit 309 defines the reliability for each attribute element and calculates it based on the total number of frames (or number of frames) used for calculating a feature amount or the resolution of a region (target region) of the object from which the feature amount is extracted. The reliability calculating unit will generate the resolution information of the region consisting of the object.) ; 
the resolution information indicating the distance from a camera to the object([0046] For example, in a case where an object facing to the front is imaged for a long period of time, front feature amounts are continuously acquired, which results in stable feature amounts. Thus, the reliability of the front feature amounts is higher than the reliabilities of other feature amounts. When a human figure facing to the right approaches to the camera and is imaged largely, a high-resolution and high quality feature amount of the right orientation can be acquired. Thus, the reliability for the right orientation is higher than the reliabilities of the other feature amounts. Conversely, when an object faces to the back instantly or faces to the back at a position far away from the camera, an instable and low quality feature amount can be acquired. Thus, the reliability for the back orientation is lower than the reliabilities of the other feature amounts. The examiner interprets that the closer the object is to the camera the resolution of the human is higher than if a person is far away from the camera.)extract, from the image within an area defined by the area information, a primary feature (¶[0037] The feature amount extracting unit 303 extracts a feature amount of an object from a target region in an image based on the positional coordinates of the object included in the object information. A feature amount of an object may be a color, a brightness, or an edge, for example, extracted from a target region.).
and extract, from the image within the area defined by the area information an object a feature, indicating a pattern or a texture of the object ([0034], It should be understood that the method for detecting an object by the object detecting/tracking unit 302 is not limited to use of the classifier but may be processing for detecting an object from an image. For example, pattern matching may be applied to detect an object from an image. [0039] The feature amount extracting unit 303 may extract a feature amount by using a Local Binary Pattern (LBP) feature amount or a Histograms of Oriented Gradients (HOG) feature amount being a shape feature or a texture feature extracted by using a Gabor filter or a Schmid filter)
Yamamoto doesn’t explicitly teach separably adding the resolution information to the primary feature. 
Chaudhry teaches separably adding the resolution information to the primary feature (¶[0202] In some implementations, the server system 508 stores raw or compressed video data (e.g., in a video and source data database 1106), event categorization models (e.g., in an event categorization model database 1108), and event masks and other event metadata (e.g., in an event data and event mask database 1110) for each of the video sources 522. In some implementations, the video data is stored at one or more display resolutions such as 480p, 780p, 1080 i, 1080p, and the like. [0354] In some implementations, the analyzing includes: (1) determining that the image includes a potential instance of a person by analyzing the image at a first resolution; (2) in accordance with the determination that the image includes the potential instance, denoting a region around the potential instance, where the area of the region is less than the area of the image; (3) determining whether the region includes an instance of the person by analyzing the region at a second resolution, greater than the first resolution; and (4) in accordance with a determination that the region includes the instance of the person, determining that the image includes the person. The examiner interprets that the prior art is storing the resolution information of the person extracted from the video feed in a database for later comparison.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yamamoto with Chaudhry in order to obtain the resolution of the primary feature and store it into the database. One skilled in the art would have been motivated to modify Yamamoto in this manner in order to accurately identify and categorize meaningful segments of a video stream. (Chaudhry, ¶[0004])
Yamamoto and Chaudhry do not explicitly teach acquiring a distance from the camera to the object by converting two-dimensional coordinates of the camera into coordinates on a real space by using information on a position and a direction of the camera. 
Kim teaches acquiring a distance from the camera to the object([0056] The information extraction unit 540 extracts 2D coordinate information of the object based on a pan/tilt angle of the PTZ camera 500, and extracts height information of the object from the 3D image. Further, the information extraction unit 540 extracts distance information between the PTZ camera 500 and the object based on a zoom scale of the PTZ camera 500 itself.) by converting two-dimensional coordinates of the camera into coordinates on a real space by using information on a position and a direction of the camera. (¶[0060] Since the plurality of PTZ cameras including the PTZ camera 500 may be linked through the network 55, the monitoring system 50 using the 3D information of the images can transmit the 3D image that is converted by the image conversion unit 530, the 2D coordinate information extracted by the information extraction unit 540, the height information, and the distance information to other PTZ cameras through the network 55, together with the camera parameters. The monitoring system 50 may also calculate the distance between the object and the PTZ camera 500 through calculating a camera focus length and a zoom scale, track the object through exchanging the information in real time with the other PTZ cameras, process the 2D images acquired through the plurality of PTZ cameras as stereoscopic images in the PTZ camera 500, and retransmit the distance and height information of the object to the other PTZ cameras to track the object. The examiner interprets that the prior art is taking the two-dimensional coordinates and converting them based on the position and direction of the camera in order to track the distance between the object and the camera system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yamamoto and Chaundry with Kim in order to convert 2d coordinates of a camera system to track the distance between object and camera. One skilled in the art would have been motivated to modify Yamamoto and Chaundry in this manner in order to monitor and track the moving object more accurately using the coordinates of the moving object. (Kim, ¶[0012])
Regarding Claim 13, the combination of Yamamoto, Chaudhry and Kim teaches the object feature extraction method according to claim 9, where Yamamoto further teaches wherein the extracting includes making the object feature consist of likelihoods output by a discriminator for a plurality of subareas included in the image within the area defined by the area information, the discriminator being learned for each resolution indicated by the resolution information (¶[0042] The category determining unit 306 determines the feature identification category from the type of the classifier utilized by the feature amount extracting unit 303. For example, the category determining unit 306 may determine that the feature identification category is the presence/absence of a beard in a case where a classifier for detecting the presence/absence of a beard is utilized. The category determining unit 306 provides the acquired discrimination result of the feature identification category to the feature amount updating unit 307. The category determining unit based on the output for the type of classifier used by the feature amount extraction unit will be able to determine which feature from the image falls in which category).
Regarding Claim 14, the combination of Yamamoto, Chaudhry and Kim teaches the object feature extraction method according to claim 9, where Yamamoto further teaches further comprising: determining, by comparing object features from time series of images within areas defined by the area information, an identical object between images of different points of time(¶[0033], The image capturing unit 301 is configured to sequentially acquire images (image data) captured at predetermined time intervals by the imaging apparatuses 101 to 103 each having a lens and an imaging sensor and provide them to the object detecting/tracking unit 302. The images obtained by the object detecting/tracking unit are time series images. ¶[0049] The object identifying unit 310 reads out feature amounts from the feature amount managing unit 308, calculates a distance between objects (inter-object distance) to acquire a similarity, and identification is performed based on the similarity. The object identifying unit will compare the features obtained from the feature amount managing unit and will determine if the objects are identical.),and generating and outputting a tracking identifier to identify the identical object (¶[0065], As a result of the comparison, the object identifying unit 310 may manage information regarding identified objects by changing the ID of the object to the identified ID in the object information managing unit configured to manage information regarding the identified object. If the identified objects are the same the object identifying unit will update the tracking ID of the object.);and grouping the primary feature calculated by the extracting the feature based on the area information, the resolution information, and the tracking identifier (¶[0059] Here, referring to FIG. 5 and FIG. 6, which will be described below, a track ID is identification information added to one object (or one human figure). For example, the object detecting/tracking unit 302 adds identification information to each detected object. A camera ID is identification information by which an imaging apparatus is identifiable. The term “score” refers to a similarity between objects. Fig. 6, shows the object being grouped by region, tracking id and reliability by feature category. The reliability is calculated by resolution of the target region of the object.).estimating an original feature based on the primary feature, learning how a value of the estimated original feature varies with resolution, and feeding back a learning result to the extracting the feature (¶[0045] The reliability calculating unit 309 defines the reliability for each attribute element and calculates it based on the total number of frames (or number of frames) used for calculating a feature amount or the resolution of a region (target region) of the object from which the feature amount is extracted. The reliability calculating unit 309 may calculate the reliability based on both of the total number of frames (or number of frames) from which the feature amount is calculated and the resolution of the target region. The reliability calculating unit will calculate the reliability of the feature based on resolution of the target region. ¶[0046], The reliability calculating unit 309 may cumulatively calculate the reliabilities to gradually increase the reliability or may re-calculate the reliability every time and keep low reliability if every calculated reliability is low. Here, as the number of frames increases, the reliability increases because more information can be collected. As the resolution increases, the reliability increases. As the reliability unit processes more frames the reliability increases and it is determined that if the resolution of the feature increases in the image then the reliability also increases.).
Claim 7, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US PG-Pub (US 20170053409 A1) in view of Chaudhry et al. US PG-Pub (US 20180012463 A1) in view of Kim US PG-Pub(US 20140078263 A1) in view of Brown et al. US PG-Pub (US 20120026335 A1).
Regarding Claim 7, while Yamamoto teaches an object tracking system including a first object feature extraction device (Fig. 1, 101) and a second object feature extraction device (Fig, 1, 102) each of which is the object feature extraction device according to claim 1, comprising:	at least one second processor configured to execute the instructions(¶[0084], An embodiment of the present invention may be implemented by processing performed by reading out and executing the program by one or more processors in a computer in the system or apparatus.)
They do not explicitly teach at least one second memory storing instructions and a first feature in an area of an object detected from a first image by the first object feature extraction device, the first feature including first resolution information;  perform matching between a second feature including second resolution information and a first feature including the first resolution information, the first feature read from the at least one second memory, the second feature being a feature in an area of an object detected from a second image by the second object feature extraction device, the second image being different from the first image, and determine if objects are identical to each other in consideration of the first resolution information and the second resolution information.
Brown teaches at least one second memory storing instructions and a first feature in an area of an object detected from a first image by the first object feature extraction device, the first feature including first resolution information (¶[0007] One or more embodiments of the invention or elements thereof can be implemented in the form of a computer product including a tangible computer readable storage medium with computer useable program code for performing the method steps indicated. Furthermore, one or more embodiments of the invention or elements thereof can be implemented in the form of an apparatus including a memory and at least one processor that is coupled to the memory and operative to perform exemplary method steps. The invention will store feature vectors in memory from the cameras and the image of the object when detected by a camera all used to perform matching.)
perform matching between a second feature including second resolution information and a first feature including the first resolution information, the first feature read from the at least one second memory, the second feature being a feature in an area of an object detected from a second image by the second object feature extraction device, the second image being different from the first image, and determine if objects are identical to each other in consideration of the first resolution information and the second resolution information (¶[0019] Further, one or more embodiments of the invention use a feature for matching a person tracked in one camera with other people (for example, the same person) tracked on other cameras using a set of fine-grained person attributes. Additionally, as further detailed herein, a technique and/or algorithm for matching people across cameras based on a set of fine-grained parts and attributes detectors is used, wherein the detectors are learned from large amount of training data (for example, using Adaptive Boosting (Adaboost) learning, thus being robust to lighting and viewpoint changes. [0020] In one or more embodiments of the invention, as noted herein, matching people across cameras can also include a matching algorithm using the geometric configuration of the cameras (including time information) and a set of fine-grained person attributes. Also, one or more embodiments of the invention can include using a human parsing process and/or a methodology applying for both tracking and human parsing. Further, a weighted vector distance matrix and a threshold can be used, for example, in conjunction with a comparison method to determine if the person in camera A corresponds to the person in camera B. The invention uses feature vectors from both the cameras to compare with each other and if the vectors match then it is determined person in camera A matches the person in Camera B. The attribute detectors described in the art are a set of trained images with different resolution levels used in the matching process.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Brown to Yamamoto, Chaudhry and Kim in order to determine if the objects are identical in different images obtained. One skilled in the art would have been motivated to modify Yamamoto, Chaudhry and Kim in this manner in order to match an individual tracked in one of the two or more cameras with an individual tracked in one or more other cameras of the two or more cameras. (Brown, ¶[0006])
Regarding Claim 15, while Yamamoto teaches the first feature is a feature in an area of an object detected from a first image, includes the first resolution information, and is stored in the feature (¶[0037] The feature amount extracting unit 303 extracts a feature amount of an object from a target region in an image based on the positional coordinates of the object included in the object information. A feature amount of an object may be a color, a brightness, or an edge, for example, extracted from a target region. The first feature extracted from the object includes the region and position of the object and the resolution of the object.) 
They do not explicitly teach an object tracking method performing matching between a first feature and a second feature each of which is extracted by the object feature extraction method according to claim 9, the object tracking method comprising: performing matching between a second feature and a first feature including first resolution information, the first feature read from feature storage, and determining if objects are identical to each other in consideration of the first resolution information and the second resolution information, wherein the second feature is a quantity in an area of an object detected from a second image different from the first image, and includes second resolution information.
Brown teaches an object tracking method performing matching between a first feature and a second feature each of which is extracted by the object feature extraction method according to claim 9,
the object tracking method comprising: performing matching between a second feature and a first feature including first resolution information, the first feature read from feature storage, and determining if objects are identical to each other in consideration of the first resolution information and the second resolution information (Fig. 1, ¶[0032], step 122 includes comparing feature vector 1 with feature vector 2 via use of a matching module as well as receiving input from a learning module 124 in the form of determinations of weights and thresholds for matching. The invention uses feature vectors from Camera A and B and uses learned attribute detectors of various resolutions and does matching to determine if the object being track is identical to each other),wherein the second feature is a quantity in an area of an object detected from a second image different from the first image, and includes second resolution information (¶[0018] One or more embodiments of the invention can be implemented in connection with a set of surveillance cameras with non-overlapping fields of view. The invention suggests the usage of surveillance cameras with non-overlapping field of views for detecting an object from an image.  ¶[0030] Additionally, FIG. 1 depicts camera B 110 which captures images, leading to the steps of person detection 112 (via a person detection module), person tracking 114 (via a person tracking module) and human parsing 116 (via use of fine-grained attribute (for example, beard, eyeglasses, hat, etc.) detector modules). This sequence produces feature vector 2 in conjunction with the use of detector confidence values. Camera B will capture the image and a person tracking module will detect the person and human parsing will detect the attributes/features of the person and use store it in a feature vector.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Brown to Yamamoto, Chaudhry and Kim in order to determine if the objects are identical in different images obtained. One skilled in the art would have been motivated to modify Yamamoto, Chaudhry and Kim in this manner in order to match an individual tracked in one of the two or more cameras with an individual tracked in one or more other cameras of the two or more cameras. (Brown, ¶[0006])
Regarding Claim 25, the combination of Yamamoto, Chaudhry, Kim and Brown teaches the object tracking system according to claim 7, where Chaudhry further teaches wherein the at least one processor is further configured to: separate the first resolution information and the first feature ([0354, determining that the image includes a potential instance of a person by analyzing the image at a first resolution) ; separate the second resolution information and the second feature (¶[0354], determining whether the region includes an instance of the person by analyzing the region at a second resolution)and determine if objects are identical to each other([0346] The system determines (1728) whether a match is found between the information regarding the included person and the stored persons information. In some implementations, the system utilizes data processing module 7144 and/or object detection sub-module 7152 to determine whether the match is found. In some implementations, determining whether a match is found comprises determining whether the included person is in the same location as one of the stored persons within the image.) by calculating a degree of reliability of the first resolution information and the second resolution information. ([0356], the confidence score is based on the analysis of the image at the first resolution. For example, a confidence score for the image in FIG. 15A is based on the analysis illustrated in FIG. 15A (e.g., the analysis of the potential instances of a person in bounding boxes 1502 and 1504). In some implementations, the confidence score is based on the analysis of the region at the second resolution. For example, a confidence score for the image in FIG. 15A is based on the analysis illustrated in FIG. 15C (e.g., the analysis of the instance of a person in bounding box 1508). In some implementations, the confidence score comprises an aggregation of information from the analysis of the image and the analysis of the region. The examiner interprets the prior art is calculating a confidence or reliability based on the resolution of the first resolution and second resolution in order to determine if a person is present.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yamamoto, Kim and Brown with Chaudhry in order to the resolution of the primary feature and store it into the database. One skilled in the art would have been motivated to modify Yamamoto, Kim and Brown in this manner in order to accurately identify and categorize meaningful segments of a video stream. (Chaudhry, ¶[0004])
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663